        Case 9:20-cv-00097-DLC Document 21 Filed 05/24/21 Page 1 of 6



MARK SMITH, Assistant U.S. Attorney
U.S. Attorney’s Office
2601 Second Avenue North, Suite 3200
Billings, MT 59101
Tel: (406) 247-4667; Fax: (406) 657-6058
E-mail: mark.smith3@usdoj.gov

JEAN E. WILLIAMS, Acting Assistant Attorney General
SETH M. BARSKY, Chief
MEREDITH L. FLAX, Assistant Chief
MICHELLE M. SPATZ, Trial Attorney
U.S. Department of Justice
Environment & Natural Resources Division
Wildlife & Marine Resources Section
P.O. Box 7611, Ben Franklin Station
Washington, D.C. 20044-7611
Tel: (202) 598-9741; Fax: (202) 305-0275
E-mail: michelle.spatz@usdoj.gov

Attorneys for Federal Defendants

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                        MISSOULA DIVISION

WILDEARTH GUARDIANS, a non-profit              Case No. 9:20-cv-00097-DLC
organization; and WILDERNESS
WORKSHOP, a non-profit organization;
                                                JOINT STATUS REPORT
             Plaintiffs,                       AND MOTION TO AMEND
                                               THE SCHEDULING ORDER
        v.

MARTHA WILLIAMS, in her official
capacity as Principal Deputy Director of the
United States Fish and Wildlife Service; and
UNITED STATES FISH AND WILDLIFE
SERVICE, a federal agency;

              Federal Defendants.

                                        1
        Case 9:20-cv-00097-DLC Document 21 Filed 05/24/21 Page 2 of 6




      Per the Court’s February 2, 2021 Order (ECF No. 19), Plaintiffs, WildEarth

Guardians and Wilderness Workshop, and Federal Defendants, Martha Williams and

the United States Fish and Wildlife Service, jointly submit the following Joint Status

Report and Motion to Amend the Scheduling Order.

                                JOINT STATUS REPORT

       Under the Court’s Scheduling Order (ECF No. 19), June 1 is the deadline “for

the parties’ status update, including deadline to request extension of summary

judgment briefing schedule if a motion challenging the administrative record is

forthcoming.” In accordance with the Court’s Order, the parties report that they have

conferred regarding the administrative record and need additional time to resolve

issues related to the record.

         JOINT MOTION TO AMEND THE SCHEDULING ORDER

      The parties respectfully request to amend the deadlines set forth in the Court’s

Scheduling Order (ECF No. 19) to allow sufficient time to resolve issues related to

the administrative record, including Plaintiffs’ need for additional time to complete

their review of documents obtained through the Freedom of Information Act. The

parties have conferred and agree that the following amended deadlines would

accommodate their needs:

      Deadline for the parties’ status update
      on whether a motion challenging the
      administrative record is forthcoming,

                                          2
        Case 9:20-cv-00097-DLC Document 21 Filed 05/24/21 Page 3 of 6



      including deadline to request extension
      of summary judgment briefing schedule
      if such a motion is forthcoming:                   July 2, 2021

      Deadline for motion to supplement or
      challenge the administrative record:               July 16, 2021

      Plaintiffs’ motion for summary judgment
      and brief in support (limited to 6,500 words):     July 16, 2021

      Federal Defendants’ combined cross-
      motion for summary judgment and
      response to Plaintiffs’ motion for
      summary judgment (limited to 6,500 words):         August 13, 2021

      Plaintiffs’ combined response to Federal
      Defendants’ cross-motion for summary
      judgment and reply in support of their
      motion for summary judgment (limited
      to 3,250 words):                                   September 10, 2021

      Federal Defendants’ reply in support of
      their cross-motion for summary judgment
      (limited to 3,250 words):                          October 8, 2021

      Accordingly, Plaintiffs and Federal Defendants jointly request that the

deadlines in the Court’s February 2, 2021 Order (ECF No. 19) be amended as set

forth above.



Dated: May 24, 2021                          Respectfully submitted,




                                         3
       Case 9:20-cv-00097-DLC Document 21 Filed 05/24/21 Page 4 of 6



JEAN E. WILLIAMS,                          /s/ John R. Mellgren
Deputy Assistant Attorney General          John R. Mellgren, pro hac vice
SETH M. BARSKY, Chief                      (Oregon Bar # 114620)
MEREDITH L. FLAX, Assistant Chief          Western Environmental Law Center
                                           120 Shelton McMurphey Blvd.
/s/ Michelle M. Spatz                      Suite 340
MICHELLE M. SPATZ, Trial Attorney          Eugene, OR 97401
(D.C. Bar No. 1044400)                     mellgren@westernlaw.org
United States Department of Justice
Environment & Natural Resources Division   Counsel for Plaintiffs
Wildlife and Marine Resources Section
P.O. Box 7611, Ben Franklin Station
Washington, D.C. 20044-7611
michelle.spatz@usdoj.gov

Counsel for Federal Defendants




                                     2
Case 9:20-cv-00097-DLC Document 21 Filed 05/24/21 Page 5 of 6
       Case 9:20-cv-00097-DLC Document 21 Filed 05/24/21 Page 6 of 6



                         CERTIFICATE OF SERVICE

      I hereby certify that on May 24, 2021, I electronically filed and served the

foregoing Joint Status Report and Motion to Amend the Scheduling Order on all

counsel of record via the CM/ECF system.

                                      /s/ Michelle M. Spatz
                                      MICHELLE M. SPATZ, Trial Attorney
                                      D.C. Bar No. 1044400
                                      United States Department of Justice
                                      Environment & Natural Resources Division
                                      Wildlife and Marine Resources Section
                                      P.O. Box 7611, Ben Franklin Station
                                      Washington, D.C. 20044-7611
                                      Tel: (202) 598-9741; Fax: (202) 305-0275
                                      E-mail: michelle.spatz@usdoj.gov

                                      Attorneys for Federal Defendants
